Case 5:18-cv-01125-SP Document 100 Filed 08/28/19 Page 1 of 2 Page ID #:1416



 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
 9
10   OMAR ARNOLDO RIVERA                       Case No. 5:18-cv-01125-SP
     MARTINEZ; ISAAC ANTONIO
11   LOPEZ CASTILLO; JOSUE                     [PROPOSED] ORDER GRANTING
     VLADIMIR CORTEZ DIAZ; JOSUE               JOINT STIPULATION TO DISMISS
12   MATEO LEMUS CAMPOS;                       DEFENDANT SARAH JONES
     MARVIN JOSUE GRANDE                       WITH PREJUDICE
13   RODRIGUEZ; ALEXANDER
     ANTONIO BURGOS MEJIA; LUIS                Judge:    Honorable Sheri Pym
14   PEÑA GARCIA; JULIO CESAR
     BARAHONA CORNEJO, as
15   individuals,

16                  Plaintiffs,

17   v.

18   The GEO Group, Inc., a Florida
     corporation; the City of Adelanto, a
19   municipal entity; GEO Lieutenant Diaz,
20   sued in her individual capacity; GEO
     Sergeant Campos, sued in his individual
21   capacity; Sarah Jones, sued in her
22   individual capacity; The United States
     of America; Correct Care Solutions,
23   Inc.; and DOES 1-10, individuals;
24                  Defendants.
25
26
27
28
Case 5:18-cv-01125-SP Document 100 Filed 08/28/19 Page 2 of 2 Page ID #:1417



 1                               [PROPOSED] ORDER
 2         Based upon the Stipulation of the Parties and, GOOD CAUSE APPEARING,
 3   IT IS ORDERED THAT Defendant Sarah Jones is hereby dismissed WITH
 4   PREJUDICE, with each party to bear its own fees and costs.
 5
 6   IT IS SO ORDERED.
 7
 8           August 28 2019
     DATED: __________,                   ___________________________________
 9                                        HONORABLE SHERI PYM
                                          United States District Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            1
